OFFlCE    OF THE ATTORNEY GENERAL    OF TEXAS
                               AUSTIN




        Honorable f&or&s W. CO%
        state Health Officer
        Auattn, %rms
        'DearSir:                 opiplon No. 04049
                                  Ref State Deal&h Citioer my'not
                                       require~labelingof foods so
                                       a8 to inalude the rmmt3.u
                                       thereof or a list of the in-
                                       grediants ooctainsd.
                    Your request for an oyfnion of this deprtmmt
        reads:
".
 ~--,
 z...
                  *Pros tine to time; the State liealth
                    ~haspromulgatedrules and.adopted
            ..Otfioer
             standards for foods as authorized byEFri1:. _.,(
                                                            ,~:.
             ,StatutesVol. 1, Chaptor 3, Article 4433.
                                                                   .   c




                  "The,Federallhureailof AnislalIndustry
            vt    Inspeot$on Serviae, by and through the
              . S. Seoretary of Agriculture,haa recerttly                  .
            .adogtedregulations concernin& the labeling
            of neat.and produets whioh affects a l&rga
            pro:?ortlon of the pack&   industry, except
            that part of the industry pot under yederal
            inspection.
                  "Ron-FederalInsyeoted lzaokershave
            .comulted me concening the advfeabllitg of
             prmul.gatinCre&etitns ainilar to those
             of the yede:al.Covermaent,nheroby Lnfoma-
             tivc labeliu is raq;liradwithout referenoe
             to adultontion or nlsbrandln+ Any regu-
             1at:on gronulgated pursuant to this request
            ~would require such labeling to include the
             fomula or list cf lfigrodients.
                  Wrlninal Statutes Title 12: Ch%ctor 2;
             f,rtlcle70::deals with the lzbelrng of foods
          Honorable Oyzge 98.Coz, Page S


                 and art&, In order to be consistent with
                 the law, it would be naoaesary that any rul-
                 lnr:adocted 'bythe State Health OtflOer in
                 raiieren~eto the labal.iryof foods coz~ply
                 with the provfeions of that Artiale. The
                 question arises aa to whether any regulatloa
                 ~~~~atedbymerequiringlab~~asa3ws
                 ,statedwould'be ooasistentwith the law whea
                 taking Into coasiderationArticle     7OS, whioh
                 reads~npartaefollow8t         'Nothing in thl+
                 law shall be oormtrued as raqulrlng proprie-
         :       tars or nkamafaoturers   of proprietaryfooda
                 which aontain no unwho~esaaa added lngre-
                 dients to disolosa their trade formulas ex-
               : cept in sa far as the provisloas of this law
                 raquire to seoum:‘freedpan   from adulteration
                 or mlsbrantllng.~
.I




                     Will you please advise me upon this
                question, eiaoe any effort upon my part to
      j?~       require this ty;leof labeling would neo-
     $.:1.
        ,,      essarily entail considerable expesse to the
 - .~
.._,.I:
     F;-
   ~*- :                             ._.;_
            T: ~lndustry,*
     -.
                     Article 4400, RCN~BCJ~Civil Statutes,'arovidesLn.
           part thst thenState Realth OfSlo~r or an agent within .hia
           Repastv.e;lt
                      subdect to the control of the iieslthOfficar vzayr
                      "2. Rake, pubgish and eatorcterules
                 aosslstsnt with this law, and adopt stand-
                 ards for foods, food.produota,beverages,
                 dru$%, ate. . . T" .
                    ArtLola 4471 Revised Civil Statutes, deals with
          the aduloeratlonand n~ebrand@g of foods and drugs;
                       Article &72, Revised Civil Statutes;reads:
                      *The term *adulterated*anO *nisbraaded*,
                 as used In t&is chapter, shall be held to have
                 tta same naaikingas is :;lventhose terms in
                 chapter two of tlt1e.M of the ?etal Code.*
                       Artlolo 7c17of the PerrdLCode defines in detail the
             tarn %vdulteratedv.
,.!i.                                  1.,.)                                (., i
                   -I
        - .
                                                                                                        .

                   Honorable tiorge IV,Cor,'Paga 9
                                                                            .

                               Arti0le         708 or th4   Peaal   c0a4,       afir   .dtaiaing; the
                   term   'Mabranded",          provide@:
                                  I9
                                  . . . flotbiq i.?tbitilaw ahall be OOLI-
                          atmed    as~requlring    proprietors or manuiactm
                          a-s  or proprietary roods whioh contain no un-
                          wholeeom added ingredients to disclose their
                          trade formulas except in 80 rar as the provi-
                          t3i0=~0r     this law rsquire  to 440~~4 freedom
                          rraa adulteration or miabra+ng.W

                             A careful oonsiderationor these and other statutes
                   dealing with the sower and authority of the StateHealtb Orri-
                   aor leads us to the conclusion that the Legislature of this
                   State baa not vested you with ml4 makIng authority eurri-
                   aiently broad to sustain h: rule rsfiuiringthe type or labeil-
                   ing inquired about.
                                    \
                                                          Yours vary truly

   _ -.
              -,